—Judgment, Supreme Court, Bronx County (Nicholas Figueroa, J.), rendered June 29, 1989, convicting defendant, after a jury trial, of assault in the *372second degree and sentencing him as a predicate felon to 2-Vi to 5 years, unanimously affirmed.
The issue at trial of this matter was whether the defendant’s actions constituted an assault on complainant from behind, or were justified. The court acknowledged that its supplemental instruction tended to shift the burden of proof when it charged the jury that it had to decide which version had been proven beyond a reasonable doubt. However, the court cured the error by charging that it was the People’s burden to prove every element of the crime and disprove the justification defense beyond a reasonable doubt. The charge read in its entirety was correct. Concur—Murphy, P. J., Milonas, Ellerin, Wallach and Smith, JJ.